Citation Nr: 0026048
Decision Date: 09/28/00	Archive Date: 12/28/00

DOCKET NO. 99-10 836               DATE SEP 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen a
claim of entitlement to service connection for a back condition.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions by the Department of Veterans Affairs
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, which
determined that new and material evidence had not been received to
reopen a claim of entitlement to service connection for a back
condition.

FINDINGS OF FACT

1. In an unappealed decision, dated in October 1969, the RO denied
the veteran's claim of entitlement to service connection for a back
injury.

2. The evidence received since the RO's October 1969 decision,
which was not previously of record, and which is not cumulative of
other evidence of record, does not bear directly and substantially
upon the specific matter under consideration, and is not so
significant that it must be considered in order to fairly decide
the merits of the claim.

CONCLUSIONS OF LAW

1. The RO's October 1969 decision, which denied a claim of
entitlement to service connection for a back injury, became final.
38 U.S.C.A. 7105(c) (West 1991 & Supp.2000).

2. New and material evidence has not been received since the RO's
October 1969 decision denying the veteran's claim for service
connection for a back injury; thus the claim is not reopened. 38
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1999).

-2-

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1969, the RO denied the veteran's claim of entitlement
to service connection for a back injury. There was no appeal, and
the RO's decision became final. 38 U.S.C.A. 7105(c).

In June 1997, the veteran attempted to reopen his claim for service
connection for a back condition. In February 1998, the RO
determined that new and material evidence had not been submitted to
reopen the claim. The veteran has appealed.

A claim which is the subject of a prior final decision may be
reopened upon presentation of new and material evidence. 38
U.S.C.A. 5108.

When a claimant seeks to reopen a claim based upon additional
evidence, VA must perform a three-step analysis. Elkins v. West, 12
Vet. App. 209 (1999) (en banc). First, VA must determine whether
the evidence is new and material under 38 C.F.R. 3.156(a). Under 38
C.F.R. 3.156(a), new and material evidence means evidence not
previously submitted to agency decision makers which bears directly
and substantially upon the specific matter under consideration,
which is neither cumulative nor redundant, and which by itself or
in connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim. See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
Further, when determining whether the claim should be reopened, the
credibility of the newly submitted evidence is to be presumed.
Justus v. Principi, 3 Vet. App. 510 (1992). The Board recognizes
that Hodge resulted in a change in the test for determining whether
newly submitted evidence is "material." See Hodge, supra; 38 C.F.R.
3.156(a). Importantly, however, the Board finds no prejudice to the
veteran in this case by proceeding with an adjudication of the
question of reopening. This is so because the RO specifically
notified the veteran of the provisions of 38 C.F.R. 3.156 (a) in
the statement of the cas@ and supplemental statement of the case.
The veteran, therefore, has been put on notice of the relevant
regulatory standard and has been given the opportunity to present
evidence and argument with this standard in mind.

3 - 

If new and material evidence is presented or secured with respect
to a claim which has been disallowed, the second step of the Elkins
analysis requires VA to reopen the claim and determine whether the
claim is well grounded pursuant to 38 U.S.C.A. 5107(a). Finally,
the third step of the Elkins analysis requires VA to evaluate the
claim on the merits after ensuring the duty to assist under 38
U.S.C.A. 5107(b) has been fulfilled.

The Court has indicated that in order to reopen a claim, there must
be new and material evidence presented or secured since the last
determination denying the benefit sought. Elkins, 12 Vet. App. at
213-214. Accordingly, the Board must consider whether new and
material evidence has been received since the RO's October 1969
decision.

In this case, the evidence of record at the time of the RO's
October 1969 decision included the veteran's service medical
records, a VA examination report, dated in October 1967, and
statements from the veteran. This evidence showed that the veteran
argued that he sustained a back injury during service sometime
between 1967 and 1969. Service medical records showed that in
February 1969 he was treated for back pain. He reported that he had
had back pain two years before, with no known injury. On
examination, the prostate was boggy. The impression was
prostatitis. He periodically received treatment for back pain
through May 1969, and the impressions included chronic low back
pain. His separation examination report, dated in May 1969, showed
that his musculoskeletal system was clinically evaluated as normal,
and that there was no mention of a back condition. An accompanying
report of medical history noted "back trouble." A VA examination
report, dated in October 1969, contained diagnoses that included
urethritis and "no evidence of low back pathology." An accompanying
X-ray report for the lumbosacral spine was unremarkable.

4 -

Based on this evidence, the RO denied the veteran's claim in
October 1969, after it essentially determined that the evidence did
not show that the veteran had residuals of a back injury. The
veteran was advised that the residuals of low back pain for which
he was treated in service were not found on the last VA examination
in October 1969.

Evidence received since the RO's October 1969 decision includes VA
outpatient treatment reports, and records from private health care
providers, collectively dated between 1989 and 1999 and the
veteran's testimony at his personal hearing. This evidence was not
of record at the time of the RO's October 1969 decision, is not
cumulative, and is "new" within the meaning of Elkins, supra.

Specifically, this evidence includes records from the Philip
Pearlstein Associates (PPA), dated between 1989 and 1990, which
show that the veteran was disabled in a work-related accident in
June 1989 after he fell from some scaffolding. An accompanying X-
ray report for the lumbar spine and pelvis was normal. The
diagnoses included lumbosacral strain. Records from Joseph F.
Cipriano, D.O., dated in 1995, show that the veteran was involved
in a motor vehicle accident in about August 1995, and that the
assessment was cervical and lumbar sprain status post MVA (motor
vehicle accident). A letter from Patrick V. Castellano, M.D., dated
in April 1998, shows that he stated that he "vaguely remembered his
[the veteran's] name," and that he saw the veteran prior to his
[Dr. Castellano's] tour of duty in Vietnam. However, he further
stated that there were no files available for patients who had not
been seen for a period of 10 years. Finally, VA outpatient
treatment reports, dated between 1998 and 1999, show that the
veteran periodically received treatment for back pain, with
assessments that included chronic back pain. A March 1999 report
also notes a probable herniated disc at L4-L5, and degenerative
changes.

5 -

The Board finds that material evidence has not been received to
reopen the claim for service connection for a back condition, and
that the RO's October 1969 denial of the claim remains final. The
RO denial in October 1969 was based on a finding that residuals of
back pain in service were not found on the last VA examination in
October 1969. The submitted records show that the veteran has
sustained two intercurrent back injuries (in, 1989 and 1995) since
his separation from service in 1969. Dr. Castellano's letter merely
indicates, at most, that he treated the veteran for some
unspecified ailment prior to his [Dr. Castellano's] tour of duty in
Vietnam. While the presence of a current disability is new, none of
the submitted medical records contain competent medical evidence
showing that the veteran has a back condition which began during,
or as the result of, some incident of active service. In summary,
while the veteran is now shown to have a back disorder, the
evidence still does not show any link to service which was the
basis for the October 1969 RO denial. The materials submitted to
reopen the claim individually or in combination with previously
assembled evidence are not so significant that they must be
considered in order to fairly decide the merits of the claim. 31@
C.F.R. 3.156; Hodge, supra. Therefore, the Board finds that new and
material evidence has not been received to reopen a claim for
service connection for a back condition. As such, the RO's October
1969 denial of the claim remains final. 38 U.S.C.A. 7105(c).

The only other pertinent evidence received since the RO's October
1969 denial of the claim consists of oral and written testimony
from the veteran. A review of the veteran's statements shows that
it is essentially argued that he developed a back condition in late
1967 as a result of jeep accident in which he was hospitalized for
about one day. He further testified that he aggravated this back
injury several times during service. It also appears that the
veteran asserted that he was treated for back pain by Dr.
Castellano shortly after service, or at some point between 1969 and
1989. However, Dr. Castellano's letter is vague, he does not
indicate the condition treated, and he indicated that his records
were not available. In all other respects,

6 -

the veteran's assertions are within the scope of arguments which
were of record at the time of the RO's October 1969 decision, and
add no additional facts which warrant a reopening of the claim. In
addition, laypersons are not competent to give a medical opinion as
to causation. Therefore, these statements are not new and material
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and
are insufficient to reopen the claim. See Savage v. Gober, 10 Vet.
App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).

In reaching this decision, the Board has considered the veteran's
representative's citation to what it identified as "Current
Diagnosis & Treatment in Orthopedics, 1st Edition (1995)." The
cited material indicates that lumbar strain is the most common
cause of low back pain, lists some common symptoms of lumbar
strain, and states that X-rays may appear normal or demonstrate
disc space narrowing, osteophyte formation, or localized
instability on lateral flexion-extension views. However, the Board
notes that the first post-evidence of a back condition is dated in
1989 (approximately 20 years after separation from service), and
that the medical evidence shows that the veteran sustained two back
injuries after service. The Board further finds that the cited
material is general in nature and that it does not approximate the
circumstances of this veteran's case. Therefore it is not new and
material evidence to link the veteran's current back disorder to
service. Accordingly, the veteran's claim that new and material
evidence has been submitted to reopen a claim for service
connection for a back condition must be denied.

Because the appellant has not fulfilled his threshold burden of
submitting new and material evidence to reopen his finally
disallowed claim, the benefit-of-the-doubt doctrine is
inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993). The
Board views its discussion and the Statement of the Case and
Supplemental Statement of the Case provided by the RO as sufficient
to inform the veteran of the elements necessary to complete his
application to reopen the claim. See Graves v. Brown, 8 Vet. App.
522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

7 -

ORDER

New and material evidence not having been submitted to reopen a
claim of entitlement to service connection for a back condition,
the appeal on that issue is denied.

STEVEN L. COHN 
Veterans Law Judge 
Board of Veterans' Appeals

8 -



